Citation Nr: 0502719	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for scars 
of the upper lip and forehead.

2.  Entitlement to a rating higher than 30 percent for 
residuals of a fracture of the right radius and ulna.

3.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 (West 2002) for a left foot disorder claimed to be the 
result of treatment at a Department of Veterans Affairs (VA) 
medical facility in 1980.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to January 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 RO decision which denied increased 
ratings for service-connected scars of the upper lip and 
forehead and for residuals of a fracture of the right radius 
and ulna, and also denied entitlement under 38 U.S.C.A. 
§ 1151 for a left foot disorder claimed to be the result of 
treatment at a VA medical facility in 1980.  The veteran 
testified at a hearing before the Board in Washington D.C. in 
October 2004.


FINDINGS OF FACT

1.  The veteran's scars of the upper lip and forehead are 
manifested by slight disfigurement.

2.  The veteran's residuals of a fracture of the right radius 
and ulna are manifested by weakness and some limitation of 
motion.

3.  The veteran filed the claim for compensation under 
38 U.S.C.A. § 1151 after October 1997.

4.  Any additional disability (if any) the veteran has 
following hospitalization and treatment, including surgery, 
at a VA Medical Center (VAMC) in 1980 did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, nor is it the result of an event that was not reasonably 
foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
scars of the upper lip and forehead have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002 and 2004).

2.  The criteria for a 40 percent rating for residuals of a 
fracture of the right radius and ulna have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5206, 5207, 5211, 5212 (2004). 

3.  The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
of treatment at a VAMC in 1980 are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from July 
1956 to January 1958.  The claims file shows that she was in 
an accident in September 1956 that resulted in injuries to 
her head and right arm.

In an April 1958 decision, the RO granted service connection 
and a 10 percent rating for residuals of a fracture of the 
right radius and ulna, and granted service connection and a 
noncompensable rating for scars of the upper lip and 
forehead.
VA medical records dated in March 1980 show that the veteran 
underwent surgery for a fractured left ankle.  The procedure 
was tolerated well with no complications.  Physical therapy 
was begun once the swelling had resolved.  After initially 
having difficulty with physical therapy, she was able to be 
discharged approximately two weeks after surgery and was 
independent on crutches.  It was anticipated that she would 
be immobilized in a short leg cast for 8 weeks.  Subsequent 
treatment records show mild swelling and mild lateral 
tenderness with healing fractures.    

In September 1988, the RO granted a compensable rating of 10 
percent for the veteran's service-connected scars of the 
upper lip and forehead.

VA outpatient treatment records dated in January 1996 show a 
provisional diagnosis of left foot drop with no findings 
being made upon physical examination.

In March 1999, the RO granted an increased rating of 30 
percent for the veteran's service-connected residuals of a 
fracture of the right radius and ulna.

VA outpatient treatment records from the late 1990s and early 
2000s show the veteran being seen occasionally with 
complaints of pain in her right arm and right wrist.  She 
indicated that she had limitation of motion in her right arm, 
and that her right arm was weak and caused her difficulty in 
performing activities of daily living.  She was also seen for 
numerous bilateral foot problems during this time period.

In June 2000, the veteran filed her claim for compensation 
under 38 U.S.C.A. § 1151 for additional disability alleged to 
have been caused through treatment for a left foot condition 
at a VA medical center in Philadelphia in March 1980.

In December 2000, the veteran filed her claims for increased 
ratings for her service-connected scars of the upper lip and 
forehead and residuals of a fracture of the right radius and 
ulna.  

In March 2001, the veteran was given a VA bone and scar 
examination.  It was noted that she was treated during 
service in 1956 for facial injuries and a fractured right arm 
following a motor vehicle accident.  She said that bone from 
her left hip was used to perform surgery on her right arm.  
She said that she currently wore a brace for her right arm at 
times due to weakness.  She reported that she had left foot 
drop following a surgery in 1980 in Philadelphia.  She said 
this had caused her to fall numerous times, and began in 
1981.  She refused an electromyograph (EMG) test.  On 
physical examination, there was a scar on her face above her 
right eyebrow which was approximately 1 inch long and 
nontender.  There was also a scar above the left side of her 
lip which was approximately 1 inch by 1 inch.  There was some 
thickening in this area, and slight tenderness of the facial 
area was noted around the nose and eyebrows.  Her right arm 
had two 6-inch scars which were nontender.  Her right arm 
appeared smaller than the left, and she had decreased grip 
strength in her right hand.  Tinel sign was negative in the 
right hand.  Her left ankle had functional range of motion 
which was limited due to pain.  The examiner's diagnoses were 
motor vehicle accident with facial injuries in 1956, 
fractured right ulna and radius, altered gait related to left 
lower extremity, and falls risk.  The veteran stated that she 
had everyday pain which was a 5 on a scale of 1 to 10, and 
that pain medicine helped sometimes.  She said her right arm 
was weak and she occasionally dropped coffee.  She indicated 
that she needed assistance in performing activities of daily 
living with her right arm.  She said that her feet bothered 
her if she sat or stood in one place for more than 20 
minutes, and she had difficulty walking very far.  She 
sometimes used a walker or cane, and could travel short 
distances.  She reported facial pain from glass when it 
surfaced.  She stated that she had tenderness around her 
eyebrows and forehead, and had recently gotten glass out of 
her right nose area.  She said that her hair grew abnormally 
on the left side of her upper lip due to her stitches and 
scar, and it was painful to remove this hair.  She indicated 
her belief that she never got to pursue a career as a model 
because of her facial scars.  

In an addendum, the examiner noted that the veteran refused 
to have EMG/NCV studies.  On physical examination, she had 
decreased pain sensation in the medial aspect of the left 
foot where there was also hypotrophy of the medial aspect of 
the foot muscles.  She could not perform eversion of the left 
foot and inversion was limited.  It was uncertain whether 
this was due to pain or frozen joint.  Dorsoflexion of the 
left foot was 60 percent of normal, but anterior tibialis 
strength was 5/5.  The examiner concluded that the 
examination was only partial as there was only a partial 
effort on the veteran's part to allow a complete evaluation 
of the functioning of her left ankle.  An EMG/NCV was 
suggested for the left foot and leg.  

A dermatology consultation showed a left upper lip with 
convex deformity.  She continued to have slivers of glass 
work out of her face and facial scarring secondary to the 
motor vehicle accident.  Soft tissue X-rays of the skull 
showed no foreign bodies identified.

X-rays of the left foot showed moderate degenerative joint 
disease with surgical fixation.  X-rays of the right forearm 
showed residual deformity involving the proximal shaft of the 
radius and ulna, suggesting old trauma.

In November 2001, the RO denied the veteran's claims for 
increased ratings for her service-connected scars of the 
upper lip and forehead and residuals of a fracture of the 
right radius and ulna, as well as her claim for compensation 
under 38 U.S.C.A. § 1151 for left foot drop allegedly 
resulting from VA medical treatment in March 1980.

In March 2004, the veteran was given a VA joints and scars 
examination.  She stated that she continued to have pain from 
the scars on her face, and that residual glass from her 
accident in service still worked out to the surface of her 
face periodically and caused her pain.  Regarding her right 
arm, she reported weakness which was worse with repetitive 
activity.  She had stiffness of the arm which occasionally 
required her to wear a brace.  She said she experienced 
numbness which sometimes prevented her from using her right 
hand.  She denied heat, redness, and swelling, but stated 
that she sometimes had instability of the hand and had marked 
decreased strength of the right hand and arm.  She said she 
lacked endurance and had to use her left arm and hand to 
perform her daily activities even though she was right-
handed.  She reported flare-ups which lasted 4 or 5 days and 
required her to wear a brace resulting in some locking of the 
wrist.  She denied current treatment for her right arm.  She 
said she experienced flare-ups once every couple of months, 
and these flare-ups were severe and caused her to be unable 
to use her right hand or lower right arm.  She said she 
always had decreased strength and decreased ability to rotate 
her right arm.  Precipitating factors for flare-ups were 
repetitive use of the right hand, and alleviating factors 
were rest and the use of a special prosthetic brace.  She 
said that additional limitation of motion and functional 
impairment was 100 percent during repetitive movements and 
flare-ups, and she was not able to use her right arm or hand 
at all during a flare-up.  She said she wore a brace during 
flare-ups.  She denied any dislocation or recurrent 
subluxation.  She said she was right-handed but had to 
perform her activities of daily living with her left hand 
because of her right hand and arm condition.  

Regarding her facial scars, she stated that her scars were 
painful and made her feel self-conscious.  She indicated that 
she believed these scars had prevented her from having a 
modeling career.  On physical examination of the scars, she 
had an L-shaped scar above her right eyebrow.  This scar was 
1 centimeter (cm) vertically and 2 cm horizontally.  She also 
had a 1 cm scar with malformation of the left upper lip just 
above the vermilion border.  There was deformity of the left 
upper lip from the previous injury.  The left upper lip scar 
extended approximately .75 cm vertically.  There was no pain 
on palpation of the forehead scar.  She complained of mild 
tenderness to palpation of the upper lip scar.  There 
appeared to be normal adherence of these scars to the 
underlying tissue.  Skin texture was normal without atrophy 
or swelling.  The scars were not unstable, and there was no 
ulceration or skin breakdown at either scar site.  There 
appeared to be a mild elevation of the surface contour of the 
upper lip scar.  This was not present on the right eyebrow 
scar.  The right eyebrow scar appeared to be superficial.  
The upper lip scar appeared to be more prominent and was 
deep.  The right eyebrow scar was not deep.  There was no 
inflammation, excessive edema, or keloid formation.  The 
right eyebrow scar was hypopigmented in relationship to the 
skin.  The upper lip scar was also hypopigmented in 
relationship to the skin surrounding the scar.  There was 
asymmetry of the lips and deformity of the left area just 
above the upper lip above the vermilion border.  There were 
no areas of induration or inflexibility of the skin noted 
upon examination.  There appeared to be no limitation of 
motion related to the scars.  There were no palpable foreign 
bodies below either scar.  

On physical examination of the right forearm and hand, the 
right forearm was noted with an obvious deformity upon 
palpation of the lateral ulna.  There was decreased range of 
motion of the right wrist and decreased ability to rotate the 
forearm.  Extension was to 40 degrees and flexion was to 90 
degrees.  There were two 6-inch scars on the right arm.  
There was no tenderness to palpation, and they appeared to be 
well healed.  The right arm appeared to have muscle atrophy, 
and was smaller in appearance than the left arm.  There was 
marked decreased handgrip strength of the right hand, and a 
negative Tinsel's sign of the right wrist.  

The examiner's diagnoses were motor vehicle accident with 
facial injuries in 1956, motor vehicle accident with fracture 
of the right ulna and radius, surgical repair of the right 
ulna and radius, and altered gait.  X-rays of the face showed 
no metal foreign bodies, but is was noted that glass may be 
difficult to appreciate on plain films.  X-rays of the right 
forearm and wrist showed an old fracture of the shafts of the 
radius and ulna, an old radial head fracture, degenerative 
disease, and no significant change since 2001.  It was also 
noted that the veteran had decreased range of motion of the 
right arm with severe pain.

In October 2004, the veteran testified at a hearing before 
the undersigned.  She said that she had glass which came 
through her face approximately 3 or 4 times a month which was 
very painful.  She stated that a dermatologist told her that 
there was nothing that could be done regarding this 
condition.  She testified that she stayed out of public 
because of this condition, and felt that it had prevented her 
from having a modeling career.  She reported that she had 
pain from her scars which was worse with weather extremes.  
Regarding her right arm, she stated that she was unable to 
grip at times and had trouble doing things which were tedious 
and repetitive.  She said she experienced pain which required 
her to wear a brace.  She said she was right-handed and had 
to use her left hand to perform activities of daily living.  
She reported that she had pain that was a 10 on a scale of 1 
to 10 approximately 4 or 5 times a month.  This pain was 
caused by trying to do things she was unable to do any 
longer.  

Regarding her claim for left foot drop under 38 U.S.C.A. 
§ 1151, she stated that she experienced left foot problems 
and had difficulty walking.  She asserted that these problems 
were the result of a March 1980 surgery performed at the VA 
medical center in Philadelphia.  She indicated that she was 
not informed about all of the possible risks of the surgery.  

II.  Analysis

A.  VCAA
   
The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)(2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.  
Through the November 2003 letter from the RO to the veteran 
regarding her claims, the August 2002 statement of the case 
(SOC), and the May 2004 supplemental statement of the case 
(SSOC), the RO has notified the veteran and her 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with his 
appeal, and the bases for the denial of her claims.

Consequently, the Board finds that the veteran has received 
sufficient notice of the information and evidence necessary 
to support her claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board finds that the RO's November 2003 letter to the 
veteran, along with other communications issued by the RO to 
the veteran, satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

In addition to the above-cited authority, the Board points 
out that in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court appears to indicate that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to her claims.  

With regard to the duty to inform the veteran of the evidence 
that is needed to substantiate the claims (the first 
Pelegrini notice requirement), the November 2003 letter 
(pages 6 through 8) notified the veteran of the evidence that 
was needed to substantiate the claims.  With regard to the 
duty to notify the veteran what evidence, if any, is to be 
obtained by the VA (the second Pelegrini notice requirement), 
the November 2003 letter (pages 4, 5, and 8) noted the 
actions the RO would undertake.  With regard to the duty to 
notify the veteran what evidence, if any, is to be provided 
by the claimant (the third Pelegrini notice requirement), the 
November 2003 letter (pages 1, 2, and 6 through 8) notified 
the veteran of evidence the VA needed from her.  With regard 
to the duty to request that the claimant provide any evidence 
in the claimant's possession that pertains to her claims (the 
fourth Pelegrini notice requirement), in the November 2003 
letter (pages 6 through 8), the RO indicates all evidence 
that the veteran should provide which is relevant to her 
claims.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  See 38 U.S.C.A 
§ 7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").  

The Board notes that, in the case on appeal, the documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the November 2001 rating action.  However, 
following the issuance of the November 2001 rating action, 
the RO issued a letter to the veteran meeting the Pelegrini 
requirements.  

In any event, in this case, any lack of full Pelegrini notice 
prior to a rating action has not, in any way, prejudiced the 
appellant.  As indicated above, the RO issued the November 
2003 letter and the SOC and SSOC explaining what was needed 
to substantiate the claims and the veteran was thereafter 
afforded the opportunity to respond.  The RO specifically 
notified the veteran of the VCAA duties to notify and assist.  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102. 

The Board also finds that the duty to assist the veteran has 
been met in this case.  Relevant medical records have been 
obtained and VA examinations have been provided.  The veteran 
was afforded a personal hearing in October 2004.  At her 
personal hearing, the veteran's representative raised the 
possibility that some additional records might be available 
from the veteran's March 1980 surgery that she claims 
entitlement to compensation under 38 U.S.C.A. § 1151 from.  
However, the Board finds that there is no indication that any 
such records are actually in existence, or that they would 
serve to establish entitlement to compensation under 
38 U.S.C.A. § 1151.  In Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (citations omitted), the Court stated, in 
pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.

Simply stated, not only is there absolutely no indication 
that additional medical records can be obtained, there is 
absolutely no indication that these medical records, assuming 
they existed, would provide a basis to grant this claim.  The 
representative is basing this possibility on pure speculation 
based on no facts.  A review of the record fails to indicate 
any basis for the belief that there are additional records 
available that would support the veteran's claim.            

Additionally, the veteran's representative asserted that the 
March 2004 VA examination was inadequate in that the examiner 
did not have access to the veteran's claims folder and 
medical history at the time of the examination.  Upon review 
of the evidence of record and the applicable law, the Board 
finds that the veteran has not been prejudiced by such, as 
the medical evidence of record does not establish that higher 
ratings are warranted for the veteran's service-connected 
conditions.  Review of this case indicates no pertinent 
medical evidence that would support the veteran's claims is 
available.  Under these circumstances, the Board finds that 
there is no prejudice to the veteran in proceeding with a 
decision at this time. 

B.  Increased rating for scars of the upper lip and forehead

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the most recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the rating period in issue, the criteria for 
evaluating disfiguring scars of the face were revised.  
Either the old or new rating criteria may apply, whichever 
are more favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  See 
VAOPGCPREC 3-2000.
  
The old criteria provide that disfiguring scars of the face 
are to be rated 10 percent when they are moderately 
disfiguring.  A 30 percent rating is warranted where the 
disfigurement is severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to 
August 30, 2002).

The new criteria provide that a 10 percent rating is 
warranted where there is one characteristic of disfigurement.  
A 30 percent rating is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  
Characteristics of disfigurement include a scar 5 or more 
inches (13 or more cm.) in length, a scar at least one-
quarter inch (0.6 cm) wide at widest part, surface contour of 
scar elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 square cm.), skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square cm.), underlying soft 
tissue missing in an area exceeding six square inches (39 
square cm.), and skin indurated and inflexible in an area 
exceeding six square inches (39 square cm).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective August 30, 2002).

Upon consideration of the recent medical evidence, the Board 
finds that entitlement to a rating higher than 10 percent for 
scars of the upper lip and forehead is not shown.  At the 
March 2004 VA examination, the veteran reported that her 
scars were painful.  She had a 1 cm by 2 cm scar above her 
right eyebrow, and a 1 cm scar above the left side of her 
lip.  There was tenderness to palpation of the upper lip 
scar, but not to the forehead scar.  The scars were normally 
adhered to underlying tissue.  Skin texture was normal and 
the scars were stable.  There was no ulceration or skin 
breakdown.  The surface contour of the upper lip scar was 
mildly elevated.  The eyebrow scar was superficial, but the 
upper lip scar was prominent and deep.  There was no 
inflammation, excessive edema, or keloid formation.  Both 
scars were hypopigmented in the areas around the scars.  
There was asymmetry of the lips and deformity of the left 
area above the lips.  There were no areas of induration or 
inflexibility of the skin, and there was no limitation of 
motion related to the scars.  Such evidence does not show 
severe disfigurement or visible or palpable tissue loss along 
with asymmetry of one feature or two or more characteristics 
of disfigurement, as required for a 30 percent rating under 
either old or new Diagnostic Code 7800.  The scars do not 
produce the requisite level of disfigurement to qualify for a 
rating higher than 10 percent under either old or new 
Diagnostic Code 7800.  The medical evidence also shows the 
scars do not result in functional impairment which would 
warrant a higher rating under other diagnostic codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 
(1995).    

After considering all the evidence, the Board finds that the 
veteran's scars of the upper lip and forehead are slightly 
disfiguring.  Under either old or new Diagnostic Code 7800, 
such condition warrants a 10 percent evaluation.  The 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent for scars of the upper lip and 
forehead.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Increased rating for residuals of a fracture of the right 
radius and ulna

Under Diagnostic Code 5211, a 30 percent rating is warranted 
for impairment of the ulna in the major extremity which 
produces nonunion in the upper half with false movement 
without loss of bone substance or deformity.  A 40 percent 
rating is warranted under the above conditions with loss of 
bone substance and marked deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5211.

Under Diagnostic Code 5212, a 30 percent rating is warranted 
for impairment of the radius in the major extremity that 
produces nonunion in the lower half with false movement 
without loss of bone substance or deformity.  A 40 percent 
rating is warranted under the above conditions with loss of 
bone substance and marked deformity, with flexion limited to 
55 degrees for the major arm, or extension limited to 100 
degrees for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207, 5212.

At the veteran's March 2004 VA examination, she reported 
decreased strength and decreased ability to use her right 
arm, particularly during flare-ups.  She indicated that she 
had to use her left arm and hand to perform activities of 
daily living.  The examiner noted that there was an obvious 
deformity of the right arm upon palpation of the lateral 
ulna.  There was decreased range of motion of the right wrist 
and decreased ability to rotate the forearm.  Extension was 
to 40 degrees and flexion was to 90 degrees.  The right arm 
appeared to have muscle atrophy, and was smaller than the 
left arm.  There was also marked decreased handgrip strength 
of the right hand.

As entitlement to a higher rating of 40 percent under 
Diagnostic Codes 5211 and 5212 requires a loss of bone 
substance which is not shown by the evidence of record, the 
Board finds that an increased rating is not warranted under 
Diagnostic Codes 5211 and 5212.  Upon consideration of other 
potentially applicable diagnostic codes, the Board also finds 
that entitlement to a higher rating under these codes is not 
warranted, as it is not shown that the veteran suffers from 
ankylosis of the elbow, impairment of the flail joint, 
nonunion of the radius and ulna with false flail joint, or 
has sufficient limitation of motion to warrant a rating 
higher than 30 percent under these diagnostic codes.  
38 C.F.R. § 4.71a, Diagnostic Codes 5205-5210.  

Notwithstanding the above, as the March 2004 VA examination 
found additional limitation of motion following repetitive 
use or during flare-ups, there is credible evidence that pain 
on use of the joint results in limitation of motion to such a 
degree that an additional 10 percent is warranted under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  In sum, an increased rating to 40 percent, 
but no higher, is warranted for the veteran's residuals of a 
fracture of the right radius and ulna.  Without consideration 
of the veteran's complaints of pain, as indicated within her 
hearing, and the benefit of the doubt rule, this evaluation 
could not be justified. 




D.  Compensation under 38 C.F.R. § 1151

The veteran contends that she has suffered additional left 
foot disability (specifically, left foot drop) as a result of 
VA treatment provided for a left ankle fracture in March 1980 
in Philadelphia.  She contends that she was not adequately 
informed of all of the risks of her surgery, and suffered 
additional disability as a result of VA treatment and now 
seeks compensation under 38 U.S.C.A. § 1151.  Effective 
October 1, 1997, the United States Congress amended 38 
U.S.C.A. § 1151.  See § 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the United States 
Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 
(1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  In pertinent part, 
§ 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown:  (1) Disability/additional 
disability, (2) That VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, 
and (3) That there was an element of fault on the part of VA 
in providing the treatment, hospitalization, surgery, etc., 
or that the disability resulted from an unforeseen event. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358, in pertinent part also provides that compensation 
"is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, 'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered."  38 C.F.R. 
§ 3.358(c)(3).

The veteran alleges, in essence, that treatment at the VAMC 
in 1980 has caused additional disability of her left foot.  
The Court has made clear that a layperson is not competent to 
provide evidence in matters requiring medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board notes that there is no competent medical opinion of 
record which suggests that the veteran suffered additional 
disability of her left foot as a result of VA negligence or 
fault during March 1980 treatment.  The veteran contends that 
she was not adequately informed of the risks of her surgery, 
but a March 1980 document of record signed by her indicates 
that the nature and purpose of the operation or procedure, 
possible alternative methods of treatment, the risks 
involved, and the possibility of complications were fully 
explained to her.  

The Board notes that left foot drop is not suggested in the 
evidence of record until 1996.  This fact provides negative 
evidence against this claim.  There simply is no evidence 
that any current left foot disability is due to negligence, 
carelessness, lack of proper skill, error in judgment, or any 
other instance of fault on the part of VA in 1980.  No 
unforeseen event is shown.  

In summary, all competent evidence of record is to the effect 
that the veteran's treatment, including surgery, in 1980 was 
proper and that she does not have residual disability that is 
not a necessary consequence of the treatment provided.  The 
veteran's unsupported lay allegations are insufficient to 
establish her claim.  The preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased rating for scars of the upper lip and forehead 
is denied.

An increased rating of 40 percent for residuals of a fracture 
of the right radius and ulna is granted.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability that is claimed to have resulted 
from treatment at a VAMC in 1980 is denied.


                        
____________________________________________
JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


